 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDDIE DUPREE BEAVERS,                               Case No. 1:19-cv-00521-JDP (HC)
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS
                                                          THAT COURT ABSTAIN FROM
13            v.                                          EXERCISING JURISDICTION AND
                                                          DISMISS CASE WITHOUT PREJUDICE
14    JEFF KETTERING,
                                                          ECF No. 1
15                        Respondent.
                                                          ORDER DIRECTING CLERK OF COURT TO
16                                                        ASSIGN CASE TO DISTRICT JUDGE
17
            Petitioner Eddie Dupree Beavers, who is on probation, seeks a writ of habeas corpus
18
     under 28 U.S.C. § 2254. He proceeds without counsel. ECF No. 1. The matter is before the
19
     court for preliminary review under Rule 4 of the Rules Governing Section 2254 Cases. Because
20
     the petition indicated that petitioner was still challenging his conviction in state court, the court
21
     ordered petitioner to show cause why the case should not be dismissed without prejudice.
22
     ECF No. 6. Months have passed since the order to show cause issued, and petitioner has not
23
     responded. Accordingly, I recommend that the court abstain from exercising jurisdiction and
24
     dismiss the case without prejudice.
25
            Principles of comity and federalism require federal courts to abstain from interfering with
26
     pending state proceedings. See Younger v. Harris, 401 U.S. 37 (1971); 28 U.S.C. § 2283.
27
     Federal courts abstain from addressing asserted violations of federal constitutional rights when
28
                                                         1
 1   “(1) there is an ongoing state judicial proceeding; (2) the proceeding implicates important state

 2   interests; (3) there is an adequate opportunity in the state proceedings to raise constitutional

 3   challenges; and (4) the requested relief seeks to enjoin or has the practical effect of enjoining the

 4   ongoing state judicial proceeding.” Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018).

 5   When these requirements are met, a district court must dismiss the action and lacks the discretion

 6   to do otherwise, absent extraordinary circumstances. See Cook v. Harding, 190 F. Supp. 3d 921,

 7   935, 938 (C.D. Cal. 2016), aff’d, 879 F.3d 1035 (9th Cir. 2018). Extraordinary circumstances

 8   include a “showing of bad faith, harassment, or some other extraordinary circumstance that would

 9   make abstention inappropriate.” Arevalo, 882 F.3d at 766.

10          Conservation of judicial resources, considerations of “wise judicial administration,” and

11   interests in avoiding duplicative litigation provide another basis for abstention. See Colorado

12   River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976). The Supreme Court

13   in Colorado River identified four factors that a federal court may consider in deciding whether to

14   abstain: (1) whether the state court first assumed jurisdiction over property; (2) the inconvenience

15   of the federal forum; (3) the desirability of avoiding piecemeal litigation; and (4) the order in

16   which jurisdiction was obtained by the concurrent forums. Id. at 818-19. The Supreme Court

17   later added two more factors: (5) whether federal or state law provides the rule of decision on the

18   merits and (6) whether the state court proceedings are inadequate to protect the federal litigant’s

19   rights. See Moses H. Cone Memorial Hosp. v. Mercury Const. Corp., 460 U.S. 1, 23 (1983). The

20   Ninth Circuit considers a seventh factor: prevention of forum shopping. See Travelers Indem. Co.
21   v. Madonna, 914 F.2d 1364, 1367-68 (9th Cir. 1990). No single factor is dispositive. See

22   Colorado River, 424 U.S. at 818-19.

23          Here, abstention is appropriate under both Younger and Colorado River. As for Younger

24   abstention, petitioner is still challenging his conviction in a state habeas proceeding. ECF No. 1

25   at 5. The state proceeding implicates the important state interest of fair adjudication of criminal

26   charges. The proceeding allows petitioner an adequate opportunity to raise constitutional
27   challenges; we have no reason to conclude otherwise. The requested relief from this court—

28   habeas relief—would have the practical effect of enjoining the state proceeding because the state
                                                        2
 1   proceeding would be moot.

 2            Abstention under Colorado River seems appropriate as well. If petitioner succeeds in his

 3   state-court proceeding, his petition in this case would be moot. This court’s decision would be on

 4   the merits. The state proceeding is adequate to protect petitioner’s federal rights. Other factors

 5   may weigh against abstention, but the critical concern under Colorado River—avoiding

 6   duplicative proceedings—appears to weigh heavily in favor of abstention.

 7            In sum, both Younger and Colorado River counsel in favor of abstention. The court

 8   should abstain from exercising jurisdiction and dismiss this case without prejudice.

 9     I.     Order
10            The clerk of court is directed to assign this case to a U.S. District Court Judge.

11    II.     Findings and Recommendations
12            I recommend that the court abstain from exercising jurisdiction and dismiss this case

13   without prejudice. Under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice

14   for the United States District Court, Eastern District of California, these findings and

15   recommendations are submitted to the U.S. District Court Judge presiding over this case. Within

16   fourteen days of the service of the findings and recommendations, any party may file written

17   objections to the findings and recommendations with the court and serve a copy on all parties.

18   That document must be captioned “Objections to Magistrate Judge’s Findings and

19   Recommendations.” The presiding District Judge will then review the findings and

20   recommendations under 28 U.S.C. § 636(b)(1)(C).
21
     IT IS SO ORDERED.
22

23
     Dated:      September 24, 2019
24                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27            No. 202
28
                                                         3
